Exhibit 10.1

SCANSOURCE, INC.

AMENDED AND RESTATED DIRECTORS EQUITY COMPENSATION PLAN

ARTICLE 1

PURPOSE

1.1. PURPOSE. The purpose of the ScanSource, Inc. Amended and Restated Directors
Equity Compensation Plan is to attract, retain and compensate highly-qualified
individuals who are not employees of ScanSource, Inc. or any of its subsidiaries
or affiliates for service as members of the Board by providing them with an
opportunity to participate in the Company’s future growth through the granting
of restricted stock or options to purchase shares of Common Stock of the
Company. The Company intends that the Plan will benefit the Company and its
shareholders by allowing Non-Employee Directors to have a personal financial
stake in the Company through an ownership interest in the Common Stock and will
closely associate the interests of Non-Employee Directors with that of the
Company’s shareholders.

1.2. ELIGIBILITY. All active Non-Employee Directors shall automatically be
participants in the Plan.

ARTICLE 2

DEFINITIONS

2.1. DEFINITIONS. Unless the context clearly indicates otherwise, the following
terms shall have the following meanings:

(a) “Award” means an award of Restricted Stock or Options granted under
Section 5 of the Plan.

(b) “Board” means the Board of Directors of the Company.

(c) “Change in Control” means and includes the occurrence of any one of the
following events:

(i) individuals who, on the Effective Date, constitute the Board of Directors of
the Company (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of such Board, provided that any person becoming a director
after the Effective Date and whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board shall be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to the election or removal of
directors (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any “person” (such term for purposes of
this definition being as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and as used in Section 13(d)(3) and
14(d)(2) of the Exchange Act) other than the Board (“Proxy Contest”), including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director; or

(ii) any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of either (A) 35% or more of
the then-outstanding shares of common stock of the Company (“Company Common
Stock”) or (B) securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that for purposes of this subsection (ii), the following acquisitions
shall not constitute a Change in Control: (w) an acquisition directly from the
Company, (x) an acquisition by the Company or a subsidiary of the Company,
(y) an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary of the Company, or (z) an
acquisition pursuant to a Non-Qualifying Transaction (as defined in subsection
(iii) below); or

(iii) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding Company Common Stock and outstanding Company Voting Securities



--------------------------------------------------------------------------------

immediately prior to such Reorganization, Sale or Acquisition beneficially own,
directly or indirectly, more than 55% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Reorganization, Sale or
Acquisition (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets or stock either directly or through one or more subsidiaries, the
“Surviving Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Reorganization, Sale or Acquisition, of the
outstanding Company Common Stock and the outstanding Company Voting Securities,
as the case may be, and (B) no person (other than (x) the Company or any
subsidiary of the Company, (y) the Surviving Corporation or its ultimate parent
corporation, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing is the beneficial owner, directly or
indirectly, of 35% or more of the total common stock or 35% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Corporation, and (C) at least a majority of the members of the
board of directors of the Surviving Corporation were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such Reorganization, Sale or Acquisition (any Reorganization, Sale or
Acquisition which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a “Non-Qualifying Transaction”); or

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(d) “Company” means ScanSource, Inc., a South Carolina corporation.

(e) “Common Stock” means the common stock, no par value, of the Company.

(f) “Disability” means any illness or other physical or mental condition of a
Non-Employee Director that renders him or her incapable of performing as a
director of the Company, or any medically determinable illness or other physical
or mental condition resulting from a bodily injury, disease or mental disorder
which, in the judgment of the Board, is permanent and continuous in nature. The
Board may require such medical or other evidence as it deems necessary to judge
the nature and permanency of a Non-Employee Director’s condition.

(g) “Effective Date” has the meaning set forth in Section 7.2 of the Plan.

(h) “Fair Market Value,” on any date, means (i) if the Common Stock is listed on
a securities exchange or is traded over the NASDAQ Global Market, the closing
sales price on such exchange or over such system on such date or, in the absence
of reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported, or (ii) if the Common Stock is not
listed on a securities exchange or traded over the NASDAQ Global Market, the
mean between the bid and offered prices as quoted by Nasdaq for such date,
provided that if it is determined that the fair market value is not properly
reflected by such NASDAQ quotations, Fair Market Value will be determined by
such other method as the Board determines in good faith to be reasonable.

(i) “Grantee” means a Non-Employee Director of the Company to whom an award of
Restricted Stock or an Option has been granted under Section 5.

(j) “Non-Employee Director” means a director of the Company who is not an
employee of the Company or any of its subsidiaries or affiliates.

(k) “Option” means an option to purchase Common Stock granted under Section 5 of
the Plan. Options granted under the Plan are not incentive stock options within
the meaning of Section 422 of the Internal Revenue Code.

(l) “Option Grant Date” has the meaning set forth in Section 5.1(b) or
Section 5.4 of the Plan.

(m) “Plan” means the ScanSource, Inc. Amended and Restated Directors
Compensation Plan, as amended from time to time.

(n) “Plan Year(s)” means the approximate twelve-month periods between annual
meetings of the shareholders of the Company, which, for purposes of the Plan,
are the periods for which annual retainers are earned.



--------------------------------------------------------------------------------

(o) “Restricted Stock Award” means an award of shares of Common Stock that are
subject to certain restrictions and to risk of forfeiture.

(p) “Restricted Stock Grant Date” has the meaning set forth in Section 5.2(b) or
Section 5.4 of the Plan.

(q) “Retirement” means retirement as a director of the Company in accordance
with normal Company policies.

ARTICLE 3

ADMINISTRATION

3.1. ADMINISTRATION. The Plan shall be administered by the Board. Subject to the
provisions of the Plan, the Board shall be authorized to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make all other determinations necessary or advisable for the administration
of the Plan. The Board’s interpretation of the Plan, and all actions taken and
determinations made by the Board pursuant to the powers vested in it hereunder,
shall be conclusive and binding upon all parties concerned including the
Company, its shareholders and persons granted awards under the Plan. The Board
may appoint a plan administrator to carry out the ministerial functions of the
Plan, but the administrator shall have no other authority or powers of the
Board.

3.2. RELIANCE. In administering the Plan, the Board may rely upon any
information furnished by the Company, its public accountants and other experts.
No individual will have personal liability by reason of anything done or omitted
to be done by the Company or the Board in connection with the Plan.

3.3. INDEMNIFICATION. Each person who is or has been a member of the Board or
who otherwise participates in the administration or operation of the Plan shall
be indemnified by the Company against, and held harmless from, any loss, cost,
liability or expense that may be imposed upon or incurred by him or her in
connection with or resulting from any claim, action, suit or proceeding in which
such person may be involved by reason of any action taken or failure to act
under the Plan and shall be fully reimbursed by the Company for any and all
amounts paid by such person in satisfaction of judgment against him or her in
any such action, suit or proceeding, provided he or she will give the Company an
opportunity, by written notice to the Board, to defend the same at the Company’s
own expense before he or she undertakes to defend it on his or her own behalf.
This right of indemnification shall not be exclusive of any other rights of
indemnification.

ARTICLE 4

SHARES

4.1. SHARES SUBJECT TO THE PLAN. Subject to adjustment in accordance with the
provisions of Section 5.2 of the Plan, the shares of Common Stock that may be
issued pursuant to the Plan shall not exceed in the aggregate 250,000 shares.
Such shares may be authorized and unissued shares or reacquired shares. The
Board’s adoption of this Plan shall constitute the reservation of 250,000 shares
of authorized and unissued Common Stock for issuance pursuant to this Plan. To
the extent that an Award is canceled, terminates, expires, is forfeited or
lapses for any reason, any shares of Common Stock subject to the Award will
again be available for issuance under the Plan. If the exercise price of an
Option is satisfied by delivering shares of Common Stock to the Company (by
either actual delivery or attestation), only the number of shares issued in
excess of the delivery or attestation shall be considered for purposes of
determining the maximum number of shares remaining available for issuance under
the Plan.

ARTICLE 5

EQUITY AWARDS

5.1. STOCK OPTION AWARDS.

(a) Stock Option Grants. On the date that a new Non-Employee Director is
initially elected or appointed to the Board (or as otherwise provided under
Section 5.4), the Board may, but need not, grant such Non-Employee Director an
Option to purchase a number of shares of the Company’s Common Stock. The number
of shares of Common Stock subject to the Option shall be determined by the Board
in its discretion.



--------------------------------------------------------------------------------

(b) Exercise Price. The exercise price for any Option granted under the Plan
shall be the Fair Market Value of the shares of Common Stock subject to the
Option on the date of grant (the “Option Grant Date”).

(c) Medium and Time of Payment. The exercise price shall be payable in full upon
the exercise of an Option in (i) cash, and/or (ii) through a “net” exercise
arrangement, whereby the Company shall retain from the Option that number of
Option shares having a Fair Market Value on the date of exercise equal to some
or all of the exercise price.

(d) Term. Each Option granted under the Plan shall, to the extent not previously
exercised, terminate and expire on the date ten (10) years after the Option
Grant Date, unless earlier terminated as provided hereinafter. Upon termination
of the Grantee’s membership on the Board for any reason other than for cause
(including without limitation by reason of death, Disability, Retirement or
failure to be re-nominated or re-elected as a director), the Options held by the
Grantee under the Plan, to the extent they were exercisable on the date of
termination, shall remain exercisable until the earlier of (i) the original
expiration date of the Option, or (ii) the first anniversary of the Grantee’s
termination as a director. In the event of the death of the Grantee, the
Grantee’s personal representatives, heirs or legatees may exercise the Options
held by the Grantee on the date of death, upon proof satisfactory to the Company
of their authority. Such exercise otherwise shall be subject to the terms and
conditions of the Plan. If the Grantee’s membership on the Board of Directors is
terminated for cause, all options granted to such Grantee shall expire upon such
termination.

(e) Vesting of Options. Each Option granted under this Plan shall vest and
become exercisable six (6) months after the Option Grant Date, or upon the
earlier occurrence of (i) the Non-Employee Director’s termination of service as
a director by reason of his or her death, Disability or Retirement, or (ii) a
Change in Control of the Company.

(f) Method of Exercise. All Options granted under the Plan shall be exercised by
an irrevocable written notice directed to the Secretary of the Company at the
Company’s principal place of business or to such other person or place as the
Secretary shall direct. Such written notice shall be accompanied by payment in
full of the exercise price for the shares for which such Option is being
exercised. The Company shall make delivery of certificates representing the
shares for which an Option has been exercised within a reasonable period of
time; provided, however, that if any law, regulation or agreement requires the
Company to take any action with respect to the shares for which an Option has
been exercised before the issuance thereof, then the date of delivery of such
shares shall be extended for the period necessary to take such action.
Certificates representing shares for which Options are exercised under the Plan
may bear such restrictive legends as may be necessary or desirable in order to
comply with applicable federal and state securities laws. Nothing contained in
the Plan shall be construed to require the Company to register any shares of
Common Stock underlying Options granted under this Plan.

(g) Transferability of Options. No Option granted hereunder shall be assignable
or transferable by the Grantee except by will, by the laws of descent and
distribution, or pursuant to a qualified domestic relations order that would
satisfy Section 414(p)(1)(A) of the Internal Revenue Code of 1986, as amended,
if such provision applied to an Option under the Plan.

(h) Rights as Shareholder. Neither the Grantee nor the Grantee’s personal
representatives, heirs, legatees or transferees shall have rights as a
shareholder of the Company with respect to shares of Common Stock covered by the
Grantee’s Option until the Grantee or such other person becomes the holder of
record of such shares.

(i) Option Agreements. All Options shall be evidenced by a written Option
Agreement between the Company and the Non-Employee Director, which shall include
such provisions, not inconsistent with the Plan, as may be specified by the
Board.

5.2. RESTRICTED STOCK AWARDS.

(a) Annual Restricted Stock Grants. On the day following each annual meeting of
the Company’s shareholders (or as otherwise provided under Section 5.4), each
Non-Employee Director serving as such on that date shall be granted a Restricted
Stock Award having an aggregate Fair Market Value equal to an amount established
from time to time by the Board (the “Current Award Value”). Until changed by the
Board, the Current Award Value shall be $80,000. The number of shares of
Restricted Stock so awarded to each Non-Employee Director shall be determined by
dividing the Current Award Value by the Fair Market Value per share as of the
date of grant (rounded up to the



--------------------------------------------------------------------------------

nearest hundred shares). In addition, any person who first becomes a
Non-Employee Director on a date other than a regularly scheduled annual meeting
of the Company’s shareholders shall be granted a Restricted Stock Award which
shall consist of a number of shares of Restricted Stock equal to the Current
Award Value divided by the Fair Market Value per share as of the date of grant,
multiplied by a fraction, the numerator of which is the number of full months
before the next regularly scheduled annual meeting of the Company’s
shareholders, and the denominator of which is 12 (rounded up to the nearest
hundred shares).

(b) Reduced Awards. Each day that Restricted Stock Awards are to be granted
under the Plan is referred to hereinafter as a “Restricted Stock Grant Date.” If
on any Restricted Stock Grant Date, shares of Common Stock are not available to
grant to Non-Employee Directors the full amount of a grant contemplated by the
immediately preceding paragraph, then each Non-Employee Director shall receive a
Restricted Stock Award (a “Reduced Grant”) in an amount equal to the number of
shares of Common Stock then available, divided by the number of Non-Employee
Directors as of the applicable Restricted Stock Grant Date. Fractional shares
shall be ignored and not granted.

If a Reduced Grant has been made and, thereafter, during the term of this Plan,
additional shares of Common Stock become available for grant (e.g., by an
amendment approved by the shareholders or because of the forfeiture or lapse of
a Restricted Stock Award), then each person who was a Non-Employee Director both
on the Restricted Stock Grant Date on which the Reduced Grant was made and on
the date additional shares of Common Stock become available (a “Continuing
Non-Employee Director”) shall receive an additional Restricted Stock Award. The
number of newly available shares shall be divided equally among the Restricted
Stock Awards granted to the Continuing Non-Employee Directors; provided,
however, that the aggregate number of shares of Common Stock subject to a
Continuing Non-Employee Director’s additional Restricted Stock Award plus any
prior Reduced Grant to the Continuing Non-Employee Director on the applicable
Restricted Stock Grant Date shall not exceed the number of shares of Common
Stock (rounded up to the nearest hundred shares) equal to the Current Award
Value. If more than one Reduced Grant has been made, available Restricted Stock
Awards shall be granted beginning with the earliest such Restricted Stock Grant
Date.

(c) Additional Restricted Stock Award. The Board may also, in its discretion,
grant a new Non-Employee Director, on the date that he or he is initially
elected or appointed to the Board, an additional Restricted Stock Award for such
number of shares of Common Stock as shall be determined by the Board in its
discretion.

(d) Award Restrictions. Common Stock subject to a Restricted Stock Award may not
be transferred or sold by the Non-Employee Director and is subject to forfeiture
until vested in accordance with Section 5.2(e).

(e) Vesting of Restricted Stock Awards. Each Restricted Stock Award granted
under this Plan shall vest and become non-forfeitable as to 100% of the shares
six (6) months after the Restricted Stock Grant Date, or upon the earlier
occurrence of (i) the Non-Employee Director’s termination of service as a
director by reason of his or her death, Disability or Retirement, or (ii) a
Change in Control of the Company. Upon the Non-Employee Director’s termination
of service as a director for any other reason, the Non-Employee Director shall
forfeit all of his or her right, title and interest in and to the Restricted
Stock as of the date of termination, and such shares of Restricted Stock shall
revert to the Company immediately following the event of forfeiture.

(f) Rights as Shareholder. During the period in which any shares of Common Stock
are subject to the restrictions on transfer imposed under Section 5.2(d), the
Grantee shall have all the rights of a shareholder with respect to such shares,
including, without limitation, the right to vote such shares and to receive
dividends.

(g) Restricted Stock Award Agreements. All Restricted Stock Awards shall be
evidenced by a written Restricted Stock Award Agreement between the Company and
the Non-Employee Director, which shall include such provisions, not inconsistent
with the Plan, as may be specified by the Board.

5.3. ADJUSTMENTS.

(a) Mandatory Adjustments. In the event of a nonreciprocal transaction between
the Company and its shareholders that causes the per-share value of the Common
Stock to change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Article 4 shall be adjusted proportionately, and the
Board shall make such adjustments to the Plan and awards as it deems necessary,
in its sole discretion, to prevent dilution or enlargement of rights immediately
resulting from



--------------------------------------------------------------------------------

such transaction. Action by the Board may include: (i) adjustment of the number
and kind of shares that may be delivered under the Plan; (ii) adjustment of the
number and kind of shares subject to outstanding awards; (iii) adjustment of the
exercise price of outstanding awards or the measure to be used to determine the
amount of the benefit payable on an award; and (iv) any other adjustments that
the Board determines to be equitable. Without limiting the foregoing, in the
event of a subdivision of the outstanding Common Stock (stock-split), a
declaration of a dividend payable in shares of Common Stock, or a combination or
consolidation of the outstanding Common Stock into a lesser number of shares of
Common Stock, the authorization limits under Article 4 shall automatically be
adjusted proportionately, and the shares of Common Stock then subject to each
award shall automatically, without the necessity for any additional action by
the Board, be adjusted proportionately without any change in the aggregate
purchase price therefor.

(b) Discretionary Adjustments. Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 5.3(a)), the Board
may, in its sole discretion, provide (i) that awards will be settled in cash
rather than Common Stock, (ii) that awards will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Common Stock, as of a specified date associated with the transaction,
over the exercise price of the award, and (v) any combination of the foregoing.
The Board’s determination need not be uniform and may be different for different
participants whether or not such participants are similarly situated.

(c) General. Any discretionary adjustments made pursuant to this Section 5.3
shall be subject to the provisions of Section 6.1.

5.4. DETERMINATION OF GRANT DATE. Notwithstanding the provisions of
Section 5.1(a) and Section 5.2 herein regarding the date of grant of Options and
annual or other Restricted Stock Awards, the Board shall have authority, in its
discretion, to modify, suspend or delay the grant date for any such Awards in
the event that the grant date established under Section 5.1(a) and/or
Section 5.2, as the case may be, would not occur during an open “window” for
stock transactions under the Company’s insider trading compliance program or if
the Board otherwise determines that such modification, suspension or delay of
the grant date is necessary or appropriate.

ARTICLE 6

AMENDMENT, MODIFICATION AND TERMINATION

6.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board may, at any time and
from time to time, amend, modify or terminate the Plan without shareholder
approval; provided, however, that if an amendment to the Plan would, in the
reasonable opinion of the Board, (i) materially increase the benefits accruing
to participants, (ii) materially increase the number of shares of Common Stock
available under the Plan, (iii) materially modify the requirements for
eligibility, (iv) expand the types of awards available under the Plan,
(v) materially extend the term of the Plan, or (vi) otherwise constitute a
material change requiring shareholder approval under applicable laws, policies
or regulations or the applicable listing or other requirements of a securities
exchange on which the Common Stock is listed or traded, then such amendment
shall be subject to shareholder approval; and provided further, that the Board
may condition any other amendment or modification on the approval of
shareholders of the Company for any reason.

6.2. EFFECT ON OUTSTANDING AWARDS. No termination, amendment, or modification of
the Plan shall adversely affect any Award previously granted under the Plan,
without the written consent of the Non-Employee Director. An outstanding Option
shall not be deemed to be “adversely affected” by a Plan amendment if such
amendment would not reduce or diminish the value of such Option determined as if
the Option had been exercised, vested, cashed in or otherwise settled on the
date of such amendment (with the per-share value of an Option for this purpose
being calculated as the excess, if any, of the Fair Market Value as of the date
of such amendment over the exercise or base price of such Option).



--------------------------------------------------------------------------------

ARTICLE 7

GENERAL PROVISIONS

7.1. EXPENSES OF THE PLAN. The expenses of administering the Plan shall be borne
by the Company.

7.2. EFFECTIVE DATE. The Plan was originally adopted by the Board on October 24,
2003 and was approved by the shareholders and became effective on December 4,
2003 (the “Effective Date”). The Plan was amended and restated by the Board on
October 19, 2006 and approved by the shareholders on December 7, 2006 and
further amended by the Board on November 18, 2010.

7.3. DURATION OF THE PLAN. The Plan shall remain in effect until the day
immediately following the 2016 annual meeting of Company’s shareholders, unless
terminated earlier by the Board.